                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    SOUTHWESTERN CONSTRUCTION INC., a                     CASE NO. C19-0578-JCC
      foreign corporation doing business in
10
      Washington,                                           MINUTE ORDER
11
                              Plaintiff,
12            v.

13    C4 ENGINEERING & INTEGRATION LLC, a
      foreign corporation doing business in
14
      Washington et al.,
15
                              Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court sua sponte. District courts have an independent duty
20
     to ensure, at any point in a civil action, that they have subject matter jurisdiction over the action.
21
     See Fed. R. Civ. P. 12(h)(3); Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 593
22
     (2004). Plaintiff filed this lawsuit based on the Court’s diversity jurisdiction under 28 U.S.C.
23
     § 1332. (See Dkt. No. 1.)
24
            To establish diversity federal subject matter jurisdiction, “citizenship of each plaintiff
25
     [must be] diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61,
26
     68 (1996); see 28 U.S.C. § 1332(a). Plaintiff pleads that it is “a Utah-based construction

     MINUTE ORDER
     C19-0578-JCC
     PAGE - 1
 1   company.” (Dkt. No. 1 at 2.) Plaintiff pleads that Defendant C4 Engineering & Integration, LLC

 2   is “a Utah-based construction company.” (Id.) If Plaintiff and Defendant C4 are citizens of the

 3   same state (Utah), the Court lacks jurisdiction over this case under 28 U.S.C. § 1332(a). See

 4   Caterpillar Inc, 519 U.S. at 68.

 5          Therefore, the Court hereby ORDERS the parties to show cause as to why this case

 6   should not be dismissed for lack of subject matter jurisdiction. Briefs shall not exceed five pages

 7   in length and shall be filed no later than October 15, 2019. The status conference scheduled for

 8   October 8, 2019 is CANCELED.
 9          DATED this 7th day of October 2019.
10                                                          William M. McCool
                                                            Clerk of Court
11
                                                            s/Tomas Hernandez
12
                                                            Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0578-JCC
     PAGE - 2
